I concurr. I think the presumption provided by 42-1-67, U.C.A. is not applicable to this case. But if it were considered applicable, or if, without the aid of the presumption, the commission found that the natural father's liability to support his children could be enforced, it would not require a denial of compensation to the children. This court held in Utah Fuel Co.
v. Industrial Comm. et al., 67 Utah 25, 245 P. 381, 45 A.L.R. 882 (Pelly case), that a mother and minor brothers and sisters were not precluded from claiming compensation for the death of a young man who was killed in the same accident with his father, where the son's wages had been used together with the father's for the support of the family. This was held although the family had theretofore been awarded compensation to the full amount provided by law for the death of the father. In the instant case, where it was found by the commission that the children had received no support from their father for a number of years, and had been supported by Campton and treated by him as members of his family, that rule would require an award of compensation regardless of any legal or natural right the children might have to be supported by their father.
MOFFAT, J. deceased. *Page 582